Citation Nr: 1607844	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a right shoulder disability.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1974 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a petition to reopen a right shoulder disorder.  Jurisdiction was later transferred to the RO in Montgomery, Alabama.  The Veteran testified at an April 2011 hearing at the RO before a Decision Review Officer (DRO), a transcript of which is on file.  The claim was remanded in July 2013 so that a hearing with a Veterans Law Judge could be afforded.  

The Veteran appeared at a Videoconference hearing in November 2015.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision of record relates specifically to unestablished facts necessary to substantiate the underlying claim for service connection for a right shoulder disability.






CONCLUSION OF LAW

New and material having been received, the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Analysis

Service connection for a right shoulder disability in November 1995.  The basis of this denial was that the Veteran's allegations were "not well-grounded."  Specifically, it was determined that there was no evidence of the Veteran experiencing a right shoulder disability in service or at that time of the filing of the claim.  In other words, it was determined that there was no current disability present for which service connection could be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran did not appeal within a year of notification to him, and the decision is final.  He has come forward with his current claim alleging, essentially, that new and material evidence exists so as to reopen his claim.  

The RO has reopened the Veteran's claim; however, despite this action, the Board must evaluate each petition to reopen in its own right prior to addressing the merits of the underlying issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In the current case, the Board agrees with the RO's action and reopens the claim for service connection.  

Indeed, there are ample records showing the Veteran being diagnosed with impingement syndrome and rotator cuff injury of the right shoulder.  These are current, diagnosed conditions of the right shoulder.  The evidence is new, in that it was not of record at the time of the last, final decision of record, and it is material, in that it relates to an unestablished fact necessary to substantiate the claim for service connection (i.e. it establishes the existence of a current right shoulder disability capable of service connection).  Accordingly, the claim is reopened.  See 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right shoulder disability is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran spent many years in the U.S. Air Force, and contends that both occupational and recreational trauma caused repeated injuries to the right shoulder which developed into a current disability in the joint.  As mentioned in the above decision reopening this claim, there is evidence that the Veteran currently experiences impingement syndrome and right rotator cuff tear in the shoulder.  At issue, then, is if this disability had causal origins in service.  

There is one examination report of record addressing etiology.  The narrative report, dated in August 2012, noted that the Veteran had arthritis in the right shoulder as well as a rotator cuff injury residual.  The examiner stated that there were multiple joint complaints in service which were "fairly frequent"; however, "there were never any mentions of any rotator cuff symptoms in the service treatment records [which] would have [the examiner] consider any shoulder disorder from 20+ years ago [as having] caused the currently diagnosed disorder."  In other words, as the service treatment records failed to specifically mention rotator cuff injury, the examiner determined that current right shoulder disability was not related to service.  

The lack of documentation in service treatment records is not, in itself, a sufficient basis on which to form a rationale for a VA medical opinion.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As this is the case, the Board cannot consider the 2012 VA opinion as being adequate to address the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Indeed, the 2012 examination did not specifically mention the impact of the multiple episodes of joint pain over the Veteran's twenty years of active duty, to include the repeated stresses to the joints associated with his duty as an electronics technician, which would, by necessity, require the lifting of equipment racks as he has alleged.  Further, the service treatment records document that the Veteran participated in basketball in service, and there is no doubt that such an athletic activity would place stress to the shoulders as alleged.  

Given that the alleged pain in service is consistent with the Veteran's circumstances of active duty, and that there is evidence of both a current right shoulder disability and of symptoms of joint pain in service, the claim will be remanded for a new, comprehensive VA orthopedic examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination to determine the etiology of any currently present right shoulder disability, to include right shoulder impingement and rotator cuff syndrome.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any current right shoulder problem was caused by active service. 

 The examiner should specifically reference the twenty years of active service rendered by the Veteran as an electronics technician, which would include numerous lifts as part and parcel of the requirements of his active service.  Also, the Veteran's documented participation in basketball and reports of joint pain should specifically be referenced.  A rationale should accompany all conclusions in the narrative portion of the examination report (lack of documentation in the service treatment records, in itself, is not a sufficient basis on which to form a medical opinion).  

2.  Following the above-directed development, re-adjudicate the claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


